DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20, 25, and 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021. 
Applicant has cancelled non-elected claims 1-20, 25, 28-30, 32, and 33. Claims 31, 34, and 35 remain withdrawn from consideration.
Applicant’s election without traverse of Group III, claims 21-24, 26, and 27 in the reply filed on 12/09/2021 is acknowledged. Applicant further submits that newly presented claims 36-42 fall within the elected group. 
Claims 21-24, 26, 27, and 36-42 are presently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites the limitation "the skin of a human or animal body" in line 8 and “the right side” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the left side" in line 4 and “the right side” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the left and right thighs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the first conductive circuit” and “the second conductive circuit”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 24, 26-27, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2015/0366504 A1, hereinafter “Connor”) in view of Daniels et al (US 2020/0353239 A1, hereinafter “Daniels”). 
Regarding claim 21, Connor shows a wearable garment for a human or animal body (Fig. 1), the garment comprising a stretch fabric (para. 0087, 0163) and one or more conductive circuits (paras. 0086, 0191, and 0449 describe a connector to form a mechanical connection and also form an electrical pathway to form one conductive circuit), each conductive circuit comprising one or more electrodes for delivering an electromagnetic signal to a human or animal body wearing the garment (Connor shows that electrodes/sensors are positioned for measuring electromagnetic signals from the body, and in addition to these, actuators are also part of the conductive circuit(s) to adjust fit of the electrodes/sensors against the skin, para. 0033, wherein the actuators are electrodes that deliver electromagnetic energy to the garment and body wearing the garment, in order to adjust fit of said garment on the skin, para. 0171, “electromagnetic actuator” in para. 0208, which are electromagnetically activated in para. 0367; and Connor also shows incorporating and using “electromagnetic energy emitter” in the garment, in para. 0234). Connor shows wherein the stretch fabric of the garment forms the base of the one or more conductive circuits (Fig. 1, para. 0445 and 0451-0452 describe a plurality of connectors to form conductive circuits on clothing to span a body member, and para. 0454-0455 describes forming the conductive circuits on fabric/textile as the base). As described above, the conductive circuits comprise both electrodes that sense movement from the body and electrodes that are electromagnetically activated against the skin to fit the garment to the skin, therefore where electrodes/sensors are taught by Connor to be positioned against the body, there are also the electrodes that deliver an electromagnetic signal to the body for fitting the garment to the body, wherein the one or more electrodes each comprise; a base (para. 0191, wherein the clothing is the base, to which the other components are attached); one or more non-conductive layers comprising a non-conductive component deposited on the base (para. 0085 describes non-conductive filaments, traces, layers, etc.); and at least one printed conductive layer comprising a conductive ink deposited on the one or more non-conductive layers (paras. 0084-0086, and 0157 describe conductive filaments and inks sprayed, layered, painted, etc. onto fabric or textile, including adding conductive ink to a non-conductive component; para. 0161 describes printing the conductive ink on non-conductive material), the at least one printed conductive layer being configured to contact the skin of a human or animal body in use (para. 0071, 0084).
Connor shows that the garment comprises a fabric base and both non-conductive components and conductive ink (and other conductive components) that form the garment worn against skin. Connor shows that the non-conductive threads, fibers, yarns, filaments, traces, and/or layers are printed, sprayed, layered, adhered, woven, etc. (para. 0085), but lacks showing that the non-conductive component is expressly an “ink” deposited on the base. Daniels teaches that it is known in the art (Figs. 62-65 and paras. 0143-0146 teach application of sensors and electrodes on a lower body region of a user) that a garment comprising printed non-conductive and conductive layers (Fig. 53 teaching a fabric, topped with a non-conductive print media TPU, further topped with a conductive ink) to fabricate said garment by depositing a non-conductive ink solvent spray (Fig. 77, “solvent spray”, para. 0356, 0423) which acts as a binder for the conductive ink to adhere to (Fig. 78, para. 0358, 0424, 0429). Daniels is relied on to teach a manufacturing process for binding a conductive ink by spraying, layering, etc. to a non-conductive ink that has itself been sprayed, layered, etc. onto a fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to use the manufacturing process of Daniels to apply the non-conductive “ink” to the fabric, to which the conductive ink can then be adhered to or bound to, for securement to the garment in order to properly bind the conductive components to the fabric/textile.

Regarding claim 22, Connor shows wherein the garment is configured to be wearable on a lower body region of a human or animal body, the garment comprising two conductive circuits including a first conductive circuit having one or more electrodes configured to contact the left side of the body and a second conductive circuit having a corresponding one or more electrodes configured to contact the right side of the body (Figs. 1-8 showing that the conductive circuits and electrodes/sensors are incorporated into the bottoms of clothing/garments, which encircle both left and right sides; para. 0246 describes lower body region sensors on right and left sides shown in Figs. 1-2, with data processing unit 152 for the lower body garment, para. 0249, wherein the sensors on left and right sides collect data from the left and right sides, respectively, paras. 0244, 0246; paras. 0268 and 0271-0273 describe lower body garment sensors on right and left sides of Figs. 3-4, with data processing unit 152 for the lower body garment, para. 0274; paras. 0291 and 0293 describes right and left side sensing, including lower garment sensing, of Figs. 5-6, with data processing unit 152 for the lower body garment, para. 0297; paras. 0310-0312 similarly describe right and left side sensing of the lower body garment shown in Figs. 7-8) (regarding the conductive circuits – para. 0191 and 0449-0450 describe connectors to form a mechanical connection and also form an electrical pathway to form one conductive circuit; para. 0445 and 0451-0452 describe a plurality of connectors on clothing to span a body member, paras. 0455-0456 describe collecting a first set of data from one set of connectors, or a first conductive circuit, and a second set of data from another set of connectors, or a second conductive circuit, wherein different conductive circuits and their respective sensors are in different body locations, as cited for Figs. 1-8 above, and also para. 0533 which describes measuring data from different portions of right and left legs).  
Regarding claim 23, Connor shows wherein there are no seams that dissect any of the one or more conductive circuits (Figs. 1-4 show seamless tops and bottoms; para. 0237, 0249, and 0274 describe a one-piece clothing/garment; Figs. 5-8 also show one-piece clothing/garments with embedded sensors, and Fig. 9 shows embedding the sensors into the woven into the fabric/textile, para. 0297 and 0315-0316, thereby showing a seamless integration of the conductive circuit into the clothing/garment).  
Regarding claim 24, Connor shows comprising a left panel carrying the first conductive circuit and a right panel carrying the second conductive circuit, the left and right panels encircling the left and right thighs of the body in use (see the rejection to claim 22 above, in particular para. 0533, wherein the conductive circuits and their respective electrodes/sensors are on different legs and different portions of the legs, wherein the different pant legs therefore show encircling the left and right thighs of the body in use, Fig. 76).
Regarding claim 26, Connor shows further comprising one or more visual indicators configured to be aligned with a known body feature in use (Figs. 1-9 show visual indicators such as hips, crotch, buttocks, and knees for alignment of the garment on the body during use).  
Regarding claim 27, Connor shows further comprising one or more of a power supply, control unit and controller for providing an electromagnetic signal to the one or more electrodes of the one or more conductive circuits (paras. 0191, 0422, 0438, 0449, 0455 which all describe coupling the electrodes/sensors to a power supply, control unit, and controller, which as discussed in the rejection of claim 21 above comprise actuators that adjust fit of the garment when electromagnetic energy is applied to them, para. 0367, as seen in Figs. 23-24 – actuators 2304, 2305, 2306 coupled to sensors 2302, 2030).
Regarding claim 36, Connor shows wherein the printed conductive layer comprises a plurality of regions in which conductive material is not present (the rejection to claim 21 above, and Figs. 1-9 and 23-24 demonstrate that conductive material is present where mechanical and electrical connections are needed to form the conductive circuits, so the conductive material is not present all throughout the garment).  
Regarding claim 37, Connor shows wherein each conductive circuit comprises two printed conductive layers: a first printed conductive layer; and a second printed conductive layer adjacent the first conductive material, the second conductive layer being configured to contact the skin of the human or animal body in use (Figs. 1-8, paras. 0076-0077, 0082 describe a plurality of printed electrodes/sensors that form the printed conductive “layers” used to contact the skin in use, wherein neither Connor nor the claim language are limited to only two layers/sensors, and also note that the claim language does not preclude the first printed conductive layer from also contacting the skin).  
Regarding claim 38, Connor shows wherein the first and second conductive materials may be for different body locations (para. 0083), and that the conductive materials may be selected from a plurality of different conductive materials (para. 0084) that may be deposited on the garment by different means (para. 0085-0086), and that the printed conductive layers may be modular (para. 0090) or be part of garment having different material properties (para. 0091-0094), wherein the conductive components can also have different functional properties (para. 0095). Since Connor teaches customizing the garment, including the various conductive materials and printed conductive layers of the garment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor’s garment such that the second printed conductive layer comprises or consists of a second conductive material and the first printed conductive layer comprises or consists of a first conductive material different to the second conductive material.  
Regarding claim 39, see the rejection of claim 38 above, wherein Connor teaches that the selected conductive materials may have different compositions, properties, and functions. Therefore, based on the selection of conductive materials used for the printed conductive layers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second conductive materials have different conductivities, the first conductive material having a higher conductivity than the second conductive material.  
Regarding claim 40, Connor shows wherein each conductive circuit further comprises one or more connection tracks, each connection track providing an electrically conductive path between a respective one of the one or more electrodes and an electrical contact configured to enable connection to a controller arranged to supply an electromagnetic signal to the one or more electrodes (paras. 0086, 0191, and 0449, wherein a connector forms a mechanical connection and also provides an electrically conductive pathway of a conductive circuit).  
Regarding claim 41, Connor shows wherein the one or more connection tracks each comprise a printed conductive layer provided on the base, the printed conductive layer of each of the one or more connection tracks being electrically connected to the printed conductive layer of a respective one of the one or more electrodes (para. 0086 describes printing the electrically connective pathway/track, which connects to the electrodes of the conductive circuit).  
Regarding claim 42, the combination of Connor and Daniels teaches layering non-conductive and conductive inks to the garment, as well as incorporating further conductive components (such as by adhering, weaving, laminating, etc, as previously cited under Connor). Daniels also teaches laminating layers together (as cited in the manufacturing process described in the rejection of claim 21 above, Figs. 77-78, and also to encase components of the garment, Figs. 12b-12c). Since each of Connor and Daniels teaches layering the non-conductive and conductive components to provide a garment wearable against a user’s skin, including encasing the conductive components (Connor embedding the electrodes into the fabric, and Daniels encasing components of the garment), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to further comprise one or more non- conductive layers overlaying the printed conductive layer of each of the one or more connection tracks, in order to embed and/or encase the connection tracks in protective non-conductive material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792